J-S50007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                   v.

CATRINA HILL

                         Appellant                    No. 2531 EDA 2016


           Appeal from the Judgment of Sentence August 1, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0002533-2016


BEFORE: PANELLA, J., MOULTON, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                           FILED OCTOBER 12, 2017

     The trial court found Appellant, Catrina Hill, guilty of simple assault

arising from allegations that she punched Cheri Reeder in the eye. She was

sentenced to 15 months’ probation.

     In this appeal, Hill’s court-appointed counsel, Emily Mirsky, Esquire,

seeks permission to withdraw as counsel. As such, she has filed a brief

pursuant   to   Anders     v.   California,   386 U.S. 738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful

review, we affirm the judgment of sentence and grant Attorney Mirsky

permission to withdraw.

     Attorney Mirsky has complied with the mandated procedure for

withdrawing as counsel. See Santiago, 978 A.2d at 361 (articulating

Anders requirements); Commonwealth v. Daniels, 999 A.2d 590, 594
J-S50007-17


(Pa. Super. 2010) (providing that counsel must inform client by letter of

rights to proceed once counsel moves to withdraw and append a copy of the

letter to the petition). Hill has not filed a response to counsel’s petition to

withdraw.

      Attorney Mirsky has identified one issue that Hill believes entitles her

to relief. Hill wishes to argue that the evidence at trial was insufficient to

support her conviction for simple assault. Our standard of review for a

challenge to the sufficiency of the evidence is to determine whether, when

viewed in a light most favorable to the verdict winner, the evidence at trial

and all reasonable inferences therefrom are sufficient for the trier of fact to

find that each element of the crimes charged is established beyond a

reasonable doubt. See Commonwealth v. Dale, 836 A.2d 150, 152 (Pa.

Super. 2003).

      “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence.” Id. (citation omitted). Any

doubt raised as to the accused’s guilt is to be resolved by the fact-finder.

See id. “As an appellate court, we do not assess credibility nor do we assign

weight to any of the testimony of record.” Commonwealth v. Kinney, 863
A.2d 581, 584 (Pa. Super. 2004) (citation omitted). Therefore, we will not

disturb the verdict “unless the evidence is so weak and inconclusive that as

a matter of law no probability of fact may be drawn from the combined

circumstances.” Bruce, 916 A.2d at 661 (citation omitted).


                                     -2-
J-S50007-17


      A person is guilty of simple assault if she “attempts to cause or

intentionally, knowingly or recklessly causes bodily injury to another[.]” 18

Pa.C.S.A. § 2701(a)(1). The Commonwealth may meet its burden for this

crime by establishing merely that the defendant intended to cause bodily

injury; proof of actual bodily injury is not required. See Commonwealth v.

Klein, 795 A.2d 424, 428 (Pa. Super. 2002). “This intent may be shown by

circumstances which reasonably suggest that a defendant intended to cause

injury.” Commonwealth v. Richardson, 636 A.2d 1195, 1196 (Pa. Super.

1994) (citation omitted). Evidence that the defendant punched another

person in the face is sufficient to support a finding that the defendant

intended to cause bodily injury. See id., at 1196-1197.

      Here, Reeder testified that Hill punched her, with a closed fist, in the

eye. See N.T., Bench Trial, 8/1/16, at 9. This evidence was sufficient to

sustain Hill’s conviction for simple assault.

      It is clear from the record that Hill’s version of events contradicts

Reeder’s in significant ways. However, the trial court found Reeder’s

testimony credible, and we will not re-assess credibility on appeal. This issue

is wholly frivolous.

      After an independent review of the record, we agree with Attorney

Mirsky that Hill’s appeal is frivolous. We therefore grant Attorney Mirsky

permission to withdraw, and affirm the judgment of sentence.




                                      -3-
J-S50007-17


     Judgment of sentence affirmed. Permission to withdraw as counsel

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2017




                                -4-